Title: From John Adams to Henry Guest, 5 September 1809
From: Adams, John
To: Guest, Henry



My Venerable Guest
Quincy September 5. 1809

Your Grand Daughter writes so beautiful a hand that you need not be at a loss for an Amanuensis. I have received your favour of the 25th of August and had before received in its Season that in which you explained the Word Dormant. I never took any offence at that Word but if I had your Explanation would have cleared all up. I hope Hamilton reported and was forgiven. And I wish the Same could be Said of Paine. But I believe a good Catholick would fear they must both Suffer in Purgatory for a Time.
My Son will do honor to his Country abroad in future as he has done in times past. The Service that he or any other Man can do in the present disturbed state of Europe is more problematical. I thank you for your kind Wishes and pious Prayers for his Success and Prosperity.
I know not that any Man has gone to Russia as Consul.—But there can be no difficulty I presume in procuring Hemp seed. I am told that one hundred Ships go annually from this Country to Russia.
I have formerly raised hemp on my own Farm or rather in my Garden as an Experiment and I have Seen handsome Fields of it in this State. It has been Sufficiently ascertained that it will grow long enough in any Part of America: and I am told that it is raised in great Abundance in Tennessee Ohio Kentucky and other Southern and Western States, and may be raised in sufficient Quantities not only for Our Consumption but for Exportation.
My Powers, whatever they are, must Soon be dormant again: I hope therefore you will not expect any great Things from them. You will probably See more Strictures on my Account of Hamiltons Conduct: for every Clan in Scotland and every clanish Scotchman in America, I Suppose is ready to take up a Pen if not a Sword in defence of his Head Quarter’s and in Vindication of his “Forequarters.”
Pray can you tell me, how that “crafty designing wicked Man” as you call him, came into Public Life? I mean into the Legislature of New York and into Congress? As a West India Boy, as a Scotch Boy, he could have no Influence but with West Indians and Scotchmen. As an American Youth he could be known to very few Persons. Was it the Livingston Interest or the Clinton Interest that took him upon their Shoulders and boosted (him to Use an Expression of John Bunyan) up into the Air? or was it The Scotchmen Englishmen and Old Tories of New York who raised him from his low Estate to that lofty Height whence he domineered over Washington Adams Jefferson and Jay? Over Senates Representatives and Privy Counsells? I agree with you that before the “half ounce of Lead pierced his Spine” as far as I know, he was “a crafty designing and wicked Man.” After that the Clergy tell Us Us he was converted. God grant it may be true. I hope he repented and was pardoned. But Saint Paul himself never thought proper to conceal his Character before his Conversion.—
Hamilton had great Activity in Intrigue, and was capable of close Application to Study and to Business for a time. But his Plans were ill digested and his Designs were very far from being directed to the Publick Good of this Country. At least this is the Sincere opinion of your good Friend
John Adams